MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Dec 11 2020, 8:47 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Benjamin Loheide                                        Curtis T. Hill, Jr.
Law Office of Benjamin Loheide                          Attorney General of Indiana
Columbus, Indiana                                       Sierra A. Murray
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ivan Cornel Augustin                                    December 11, 2020
Hendrickson, Jr.,                                       Court of Appeals Case No.
Appellant-Defendant,                                    20A-CR-569
                                                        Appeal from the
        v.                                              Bartholomew Circuit Court
                                                        The Honorable
State of Indiana,                                       Kelly S. Benjamin, Judge
Appellee-Plaintiff.                                     Trial Court Cause Nos.
                                                        03C01-1902-F5-1080
                                                        03C01-1905-F2-2924




Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020        Page 1 of 17
[1]   After Ivan Cornel Augustin Hendrickson, Jr. (“Hendrickson”) entered an open

      plea agreement with the State, the trial court sentenced Hendrickson to twenty-

      two years for Level 2 felony dealing in methamphetamine 1 and six years, all

      suspended to probation, for Level 5 felony operating a motor vehicle after

      forfeiture of license for life,2 which was to run consecutively to the sentence for

      dealing methamphetamine, yielding an aggregate sentence of twenty-eight years

      with twenty-two years executed. Hendrickson raises two issues on appeal,

      which we restate as:


                 I. Whether the trial court abused its discretion by not identifying
                 mitigating factors in its sentencing order; and


                 II. Whether Hendrickson’s sentence is inappropriate.


[2]   We affirm.


                                       Facts and Procedural History
[3]   On December 10, 2018, a confidential informant (“CI”) contacted Detective

      Adam DeBoth (“Detective DeBoth”) of the Bartholomew County Sheriff’s

      Office and said that he or she could get methamphetamine from Hendrickson.

      Appellant’s App. Vol. 2 at 23. Detective DeBoth gave the CI $300 and equipped

      the CI with surveillance and electronic monitoring equipment. Id. Detective




      1
          See Ind. Code § 35-48-4-1.1(a(1), (e)(1).
      2
          See Ind. Code § 9-30-10-17(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 2 of 17
      DeBoth accompanied the CI to the location designated for the drug deal. Id.

      Hendrickson had already arrived. Id. The CI gave Hendrickson the $300, and

      Hendrickson gave the CI more than ten grams of methamphetamine. Id.; Tr.

      Vol. 2 at 25.


[4]   On December 19, 2018, Detective DeBoth was again contacted by a CI.

      Appellant’s App. Vol. 2 at 23. The CI indicated that he or she could buy half an

      ounce of methamphetamine from Hendrickson. Id. Two other detectives met

      the CI, and they gave the CI $350 and equipped the CI with surveillance and

      electronic monitoring equipment. Id. Detective DeBoth accompanied the CI to

      the designated location for the drug deal. Id. Hendrickson was already present.
Id. The CI gave Hendrickson the $350, and Hendrickson gave the CI 13.40

      grams of methamphetamine. Id.


[5]   On January 31, 2019, Officer Brandon Decker (“Officer Decker”) of the

      Columbus Police Department received information that Hendrickson entered a

      black sport-utility vehicle with a while female near a particular gas station. Id.

      at 19. The female was believed to be Breanna Meier (“Meier”), Hendrickson’s

      girlfriend, who had an active warrant for her arrest. Id. Officer Decker knew

      that Hendrickson was an habitual traffic violator and had forfeited his driving

      privileges for life. Id. Officer Decker immediately proceeded to the area in a

      fully marked police vehicle. Id. He identified a black sport-utility vehicle and

      observed that it was traveling seventy-five miles per hour in a seventy-miles-per-

      hour zone and that the license plate light was not illuminated, so Officer Decker

      initiated a traffic stop. Id. Officer Decker approached the driver’s side of the
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 3 of 17
      vehicle and identified Hendrickson as the driver. Id. He ordered Hendrickson

      to turn off the engine and exit the vehicle. Id. Hendrickson turned off the

      engine as instructed, but he then began to reach between the driver’s seat and

      the center console. Id. Officer Decker reached into the vehicle and secured

      Hendrickson’s wrists. Id. Hendrickson then complied with Officer Decker’s

      order to exit the vehicle. Id. Officer Decker discovered that the vehicle was

      uninsured. Id. Hendrickson later explained that Meier had asked him to drive,

      so she could put on her makeup while they drove. Appellant’s Conf. App. Vol. 2

      at 48.


[6]   On February 26, 2019, the State charged Hendrickson with operating a motor

      vehicle after forfeiture of license for life, a Level 5 felony, under cause 03C01-

      1902-F5-1080 (“Cause 1080”). Appellant’s App. Vol. 2 at 17. On May 21, 2019,

      the State charged Hendrickson with two counts of dealing methamphetamine,

      each as a Level 2 felony, under cause 03C01-1905-F2-2924 (“Cause 2924”). Id.

      at 21-22. Hendrickson also faced charges in other cases at that time. On

      October 3, 2018, the State had charged Hendrickson with operating a motor

      vehicle after forfeiture of license for life, a Level 5 felony, under cause 03C01-

      1810-F5-5503 (“Cause 5503”). Appellee’s App. Vol. 2 at 11. On March 8, 2019,

      the State charged Hendrickson with dealing in a narcotic drug, a Level 4 felony;

      conspiracy to commit dealing in a narcotic drug, a Level 4 felony; conspiracy to

      commit trafficking with an inmate, a Level 5 felony; and possession of a

      narcotic drug, a Level 6 felony, all under cause 03C01-1903-F4-1331 (“Cause




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 4 of 17
      1331”). Id. at 24-27. On April 2, 2019, the State added an habitual offender

      allegation under both Cause 1331 and Cause 5503. Id. at 12, 30.


[7]   On January 16, 2020, Hendrickson pleaded guilty pursuant to a plea agreement,

      which addressed all four cause numbers. Appellant’s App. Vol. 2 at 28-31; Tr.

      Vol. 2 at 5. Hendrickson admitted to one count of dealing in methamphetamine

      as a Level 2 felony under Cause 2924 and operating a motor vehicle after

      forfeiture of license for life as a Level 5 felony under Cause 1080. Appellant’s

      App. Vol. 2 at 28; Tr. Vol. 2 at 5. In exchange, the charges under Cause 5503

      and Cause 1331 were dismissed, as well as the remaining charge for dealing

      methamphetamine under Cause 2924. Appellant’s App. Vol. 2 at 28; Tr. Vol. 2 at

      35-36.


[8]   On January 16, 2020, the trial court held a guilty-plea hearing and took the

      matter under advisement. Appellant’s App. Vol. 2 at 26-27. On February 20,

      2020, the trial court conducted a hearing in which it accepted Hendrickson’s

      plea and heard testimony regarding Hendrickson’s sentence. Tr. Vol. 2 at 4-31,

      36. Hendrickson testified about his past, which included a troubled childhood.
Id. at 9. Hendrickson’s alcohol and drug use began when he was young. Id.

      He explained that the loss of several close family members between 2012 and

      2014 increased his dependence on alcohol and drugs. Id. at 9-10. He

      eventually began selling drugs in order to support his habit. Id. at 10. He

      admitted to having an extensive criminal record. Id. at 9. Hendrickson

      expressed remorse at the hearing. Id. at 12. Hendrickson also testified about

      helpful programs he participated in while incarcerated at the Bartholomew
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 5 of 17
       County Jail and expressed his desire to enter a rehabilitation program for his

       addictions. Id. at 11-12.


[9]    Hendrickson admitted he had acquired fifty-six grams of methamphetamine.
Id. at 15. Hendrickson also admitted that at least some of his past crimes were

       unrelated to his use of illegal substances and that he had never successfully

       completed probation. Id. at 9, 15. Lieutenant Toby Combest (“Lieutenant

       Combest”) of the Columbus Police Department testified that Hendrickson was

       “a little above” a mid-level drug dealer. Id. at 24, 29. Lieutenant Combest also

       testified that Hendrickson, at one point, made $3,000 a day dealing drugs. Id.

       at 29-30.


[10]   At the hearing, the trial court identified five aggravating factors: Hendrickson’s

       criminal history; his failure to successfully complete probation; his unsuccessful

       rehabilitation efforts; a jail-rule violation; and a pending case in Johnson

       County for aiding, inducing, or causing dealing in methamphetamine.

       Appellant’s App. Vol. 2 at 32-33. The trial court noted that Hendrickson’s

       criminal history included four felony convictions and eight misdemeanor

       convictions. Tr. Vol. 2 at 36. The trial court also stated that Hendrickson’s

       “plea of guilty that he entered is a mitigating factor,” but recognized “the

       pragmatic fact of that [plea]” and stated that “the other charges that were

       dismissed is a great benefit.” Id. at 39. The trial court also discussed several

       other circumstances, including Hendrickson’s difficult childhood, his substance

       abuse, and his cooperation with the presentence investigation report, but it did

       not find that these were mitigating factors. Id. at 38-39.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 6 of 17
[11]   The trial court issued a written sentencing order the same day as the sentencing

       hearing. Appellant’s App. Vol. 2 at 32-35. The order reiterated the same five

       aggravating factors identified at the sentencing hearing. Id. The written

       sentencing order, however, stated that “[t]he Court finds no mitigating

       circumstances.” Id. at 32. In Cause 2924, the trial court sentenced

       Hendrickson to a sentence of twenty-two years for Level 2 felony dealing in

       methamphetamine, with no time suspended. Tr. Vol. 2 at 39; Appellant’s App.

       Vol. 2 at 33. In Cause 1080, the trial court sentenced Hendrickson to six years

       for Level 5 felony operating a motor vehicle after forfeiture of license for life, to

       run consecutively to the sentence for dealing methamphetamine but with all six

       years suspended to probation. Tr. Vol. 2 at 39; Appellant’s App. Vol. 2 at 33. The

       trial court ordered Hendrickson to serve all executed time in the Indiana

       Department of Correction. Appellant’s App. Vol. 2 at 33; Tr. Vol. 2 at 39.

       Hendrickson now appeals. We will provide additional facts as necessary.


                                        Discussion and Decision

                                         I. Abuse of Discretion
[12]   Hendrickson claims the trial court abused its discretion in failing to identify

       mitigating factors in its written sentencing order. 3 Hendrickson correctly




       3
        Hendrickson actually claims the trial court committed error instead of contending the trial court abused its
       discretion. However, because the finding of mitigating factors is a matter of trial court discretion, we will
       analyze Hendrick’s argument under the abuse-of-discretion standard. See Anglemyer v. State, 868 N.E.2d 482,
       490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020                 Page 7 of 17
       observes that during the sentencing hearing the trial court discussed potential

       mitigating factors but did not cite those factors in its written sentencing order.


[13]   Sentencing is left to the discretion of the trial court, and an appellate court

       reviews its decisions only for an abuse of that discretion. Singh v. State, 40
N.E.3d 981, 987 (Ind. Ct. App. 2015), trans. denied. An abuse of discretion

       occurs if the decision is clearly against the logic and effect of the facts and

       circumstances before the trial court. Id. The finding of mitigating

       circumstances falls within the trial court’s discretion. Anglemyer v. State, 868
N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (2007). The trial

       court is not obligated to find a circumstance to be mitigating merely because it

       is advanced by the defendant. Id. at 493.


[14]   An allegation that the trial court failed to identify or find a mitigating factor

       requires the defendant to show the mitigating factor is both significant and

       clearly supported by the evidence. Id. Further, if the trial court does not find

       the existence of a mitigating factor, it is not obligated to explain why it has

       found that the factor does not exist. Id. A trial court abuses its discretion only

       if “the record does not support the reasons, or the sentencing statement omits

       reasons that are clearly supported by the record and advanced for consideration,

       or the reasons given are improper as a matter of law.” Baumholser v. State, 62
N.E.3d 411, 416 (Ind. Ct. App. 2016) (quoting Anglemyer, 868 N.E.2d at 490),

       trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 8 of 17
[15]   Here, Hendrickson accurately notes that during the sentencing hearing, the trial

       court discussed purported mitigating factors. For instance, the trial court

       described Hendrickson’s guilty plea as a “mitigating factor,” but the trial court

       also stated that Hendrickson’s plea was a “pragmatic” decision and that

       Hendrickson received a “great benefit” from the plea agreement because several

       other charges were dismissed. See Tr. Vol. 2 at 39. The trial court also discussed

       several other potential mitigating circumstances, including Hendrickson’s

       difficult childhood, his substance abuse, and his cooperation with the

       presentence investigation. Id. at 38-39. Hendrickson is correct that the trial

       court did not mention these purported mitigating factors in its written

       sentencing order. Appellant’s App. Vol. 2 at 32-35. Hendrickson thus contends

       there is an “ambiguity” between the trial court’s statements at the sentencing

       hearing and its written sentencing order, and this ambiguity “makes it difficult,

       if not impossible, to know with certainty what the [trial] court’s reasons for its

       sentence and to have any meaningful review over that decision.” Appellant’s Br.

       at 15-16. Hendrickson thus asks us to remand this matter to allow the trial

       court to clarify its sentencing order or to conduct a new sentencing hearing.


[16]   The trial court did not abuse its discretion by not reciting in its sentencing order

       the purported mitigating factors it discussed during the sentencing hearing.

       Although the trial court discussed Hendrickson’s guilty plea, difficult

       childhood, substance abuse, and cooperation with the presentence investigation

       at the sentencing hearing, it did not actually find that those factors were

       mitigating. Tr. Vol. 2 at 38-39. Thus, the trial court’s statements at the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 9 of 17
       sentencing hearing show that it considered these factors but rejected them as

       mitigating factors. See Anglemyer, 868 N.E.2d at 493 (holding that trial court

       considered and rejected a potential mitigator when the factor was discussed by

       the trial court but omitted from the sentencing statement). A sentencing court

       is not obligated to find a circumstance to be mitigating merely because it is

       advanced as such by the defendant, nor is it required to explain why it chose

       not to make a finding of mitigation. Felder v. State, 870 N.E.2d 554, 558 (Ind.

       Ct. App. 2007).

[17]   Moreover, we disagree with Hendrickson’s claim that “the written sentencing

       order does not appear to match the stated sentencing rationale.” Appellant’s Br.

       at 15-16. The trial court’s statements at the sentencing hearing show that it

       considered factors that Hendrickson contended were mitigating, but it did not

       actually state that those factors were mitigating factors. The trial court’s

       statements at the sentencing hearing and its written sentencing order were not

       inconsistent. Thus, the trial court did not abuse its discretion by failing to recite

       in in its sentencing order the purported mitigating factors it discussed during the

       sentencing hearing, and we therefore decline Hendrickson’s request to remand

       this matter to the trial court for clarification or a new sentencing hearing.


                                    II. Inappropriate Sentence
[18]   Hendrickson claims that his sentence is inappropriate considering the nature of

       his offenses and his character. Under Indiana Appellate Rule 7(B), we may

       revise a sentence if, after due consideration of the trial court’s decision, we find

       the sentence is inappropriate considering the nature of the offense and the
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 10 of 17
       character of the offender. Anglemyer, 868 N.E.2d at 491. The nature of offense

       compares the defendant’s actions with the required showing to sustain a

       conviction under the charged offense, Cardwell v. State, 895 N.E.2d 1219, 1224

       (Ind. 2008), while the character of the offender permits for a broader

       consideration of the defendant’s character. Anderson v. State, 989 N.E.2d 823,

       827 (Ind. Ct. App. 2013), trans. denied. Whether a sentence is inappropriate

       turns on our sense of the culpability of the defendant, the severity of the crime,

       the damage done to others, and other factors that come to light in a given case.

       Cardwell, 895 N.E.2d at 1224.


[19]   We consider not only the aggravators and mitigators found by the trial court but

       also any other factors appearing in the record. Johnson v. State, 986 N.E.2d 852,

       856 (Ind. Ct. App. 2013). We defer to the trial court’s decision, and our goal is

       to determine whether the appellant’s sentence is inappropriate, not whether

       some other sentence would be more appropriate. Conley v. State, 972 N.E.2d
864, 876 (Ind. 2012). “Such deference should prevail unless overcome by

       compelling evidence portraying in a positive light the nature of the offense (such

       as accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). When we

       review a sentence, we seek to leaven the outliers, not to achieve a perceived

       correct result. Cardwell, 895 N.E.2d at 1225.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 11 of 17
                                              Nature of Offense

[20]   Hendrickson argues that his twenty-eight-year aggregate sentence is

       inappropriate because he suggests there was nothing particularly egregious

       about the facts and circumstances of his crimes. When considering the nature

       of the offense, the advisory sentence is the starting point in our analysis.

       Anglemyer, 868 N.E.2d at 494; Holloway v. State, 950 N.E.2d 803, 806 (Ind. Ct.

       App. 2011). As a Level 2 felony, Hendrickson’s conviction for dealing

       methamphetamine carried an advisory sentence of seventeen and one-half years

       with a range of ten to thirty years. Ind. Code § 35-50-2-4.5. Thus, his twenty-

       two-year sentence was four and one-half years greater than the advisory

       sentence but eight years less than the maximum sentence. See id. As a Level 5

       felony, Hendrickson’s conviction for operating a motor vehicle after a lifetime

       forfeiture carried an advisory sentence of three years, with a range of one to six

       years. Ind. Code § 35-50-2-6(b). Therefore, Hendrickson received the

       maximum sentence for this conviction, although the trial court suspended all of

       that sentence to probation. See Tr. Vol. 2 at 39.


[21]   The nature of the offense is found in the details and circumstances of the

       commission of the offense. Perry v. State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017).

       The nature of the offense refers to a defendant’s actions in comparison with the

       elements of the offense. Cardwell, 895 N.E.2d at 1224. When determining

       whether a sentence that exceeds the advisory sentence is inappropriate, “we

       consider whether there is anything more or less egregious about the offense as

       committed by the defendant that ‘makes it different from the typical offense

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 12 of 17
       accounted for by the legislature when it set the advisory sentence.’” Moyer v.

       State, 83 N.E.3d 136, 142 (Ind. Ct. App. 2017) (quoting Holloway, 950 N.E.2d

       at 807), trans. denied.


[22]   In claiming there was nothing egregious about his offenses, Hendrickson first

       argues that even counting the dealing methamphetamine charge that was

       dismissed, he sold only $650 worth of methamphetamine, and the weight of the

       methamphetamine in each sale only slightly exceeded the ten-gram threshold to

       qualify as Level 2 felony. “When analyzing Hendrickson’s offense along the

       spectrum of the others in this category, his cannot rate as one of the more

       notable or severe.” Appellant’s Br. at 12. As to his conviction for operating a

       motor vehicle after a lifetime forfeiture, Hendrickson argues there was nothing

       egregious or remarkable about his offense because he was driving the vehicle at

       “[Meier’s] request so she could put on her makeup.” Id. at 13 (citing Appellant’s

       Conf. App. Vol. 2 at 48).


[23]   We reject Hendrickson’s arguments that the nature of his offenses makes his

       twenty-eight-year aggregate sentence inappropriate. As to his dealing

       methamphetamine conviction, Hendrickson possessed and sold large amounts

       of methamphetamine. He admitted to acquiring fifty-six grams of

       methamphetamine and sold nearly twenty-four grams of the drug in just two

       transactions. Appellant’s App. Vol. 2 at 23; Tr. Vol. 2 at 15. This conduct exceeds

       the elements of the offense, so his twenty-two-year sentence is not

       inappropriate. See Zavala v. State, 138 N.E.3d 291, 301 (Ind. Ct. App. 2019)

       (citing Cardwell, 895 N.E.2d at 1224 (“The nature of the offense analyzes the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 13 of 17
       defendant’s action in comparison with the elements of the offense.”)), trans.

       denied. Neither does the nature of Hendrickson’s conviction for operating a

       vehicle after forfeiture of his license for life make his six-year suspended

       sentence inappropriate. Hendrickson drove a vehicle without a driver’s license,

       without insurance, and with a license plate light that was not illuminated.

       Appellant’s App. Vol. 2 at 19-20. Although Hendrickson eventually followed the

       officer’s commands after being pulled over, he initially failed to do so and had

       to be restrained. Id. at 19. Moreover, we reject Hendrickson’s effort to

       minimize the severity of the offense by stating that he was driving the vehicle

       only because Meier had asked him to drive, so she could put on her makeup. If

       anything, this explanation makes his offense more egregious because he drove

       the vehicle for Meier’s convenience to perform a non-essential task, not because

       an emergency had arisen that made it necessary for him to drive the vehicle.


[24]   Thus, considering the nature of Hendrickson’s offense for dealing

       methamphetamine, his twenty-two-year sentence is not inappropriate. While

       Hendrickson’s sentence exceeded the advisory sentence of Level 2 felonies by

       four and one-half years, his sentence was a full eight years less than the

       maximum sentence he could have received. See Ind. Code § 35-50-2-4.5.

       Likewise, considering the nature of Hendrickson’s offense for Level 5 felony

       operating a motor vehicle after forfeiture of license for life, his six-year sentence

       was not inappropriate. While Hendrickson did receive the maximum sentence,

       see Indiana Code section 35-50-2-6(b), the trial court fully suspended that

       sentence. Moreover, we find Hendrickson’s cavalier reason for driving – to let


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 14 of 17
       Meier put on her makeup – magnifies, not minimizes, the severity of his

       offense. Thus, Hendrickson has failed to present compelling evidence

       portraying the nature of his offenses in a positive light. See Stephenson, 29
N.E.3d at 122. Accordingly, Hendrickson has failed to show that his twenty-

       eight-year aggregate sentence is inappropriate considering the nature of his

       offenses.


                                            Character of Offender

[25]   Hendrickson makes several arguments for why his sentence is inappropriate

       considering his character. He says his childhood was troubled. Tr. Vol. 2 at 9.

       His father was abusive and provided alcohol and illegal drugs to Hendrickson

       when Hendrickson was young. Id. His mother was incarcerated for six years

       during his childhood. Id. Later, as an adult, Hendrickson became addicted to

       alcohol and drugs, and his addiction worsened as he tried to cope with the loss

       of several family members. Id. at 9-10. He eventually began selling drugs to

       support his drug use. Id. at 10. As evidence of his good character, Hendrickson

       points to participation in programs while incarcerated at the Bartholomew

       County Jail and his desire to enter a rehabilitation program for his addiction.
Id. at 11-12. Finally, he draws our attention to his expression of remorse at the

       sentencing hearing. Id.


[26]   Hendrickson has an extensive criminal history. He has twelve convictions in

       addition to the offenses in this case, including convictions for resisting law

       enforcement, public intoxication, operating a vehicle while intoxicated, battery

       resulting in bodily injury, and interference with reporting of a crime. Appellant’s
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 15 of 17
       Conf. App. Vol. 2 at 41-46. Four of those convictions were felonies, and eight of

       those convictions were for misdemeanors. Id.; Tr. Vol. 2 at 14-15. Numerous

       other charges were dismissed pursuant to plea agreements and, at the time of

       sentencing, Hendrickson had a pending charge in Johnson County for aiding,

       inducing, or causing dealing methamphetamine. Id. at 14. Though many of

       these crimes relate to drug activity, not all are related to Hendrickson’s use of

       illegal substances, such as his convictions for operating a vehicle while an

       habitual traffic offender, battery, battery resulting in bodily injury, and

       interference with reporting of a crime. Appellant’s Conf. App. Vol. 2 at 45-46.

       Moreover, Hendrickson was not a small-time drug dealer but was instead a

       major player in the drug trade -- “higher than a mid-level dealer,” as one

       witness testified -- and made a significant amount of money, $3,000 dollars a

       day at some point. Tr. Vol. 2 at 29-30.


[27]   Hendrickson’s crimes demonstrate a pattern of committing the same or similar

       offenses many times. He has multiple convictions for illegal consumption,

       resisting law enforcement, operating a vehicle while intoxicated, and battery.

       Appellant’s Conf. App. Vol. 2 at 42-46. Repeatedly engaging in the same illegal

       behavior reflects poorly on Hendrickson’s character. See Norris v. State, 113
N.E.3d 1245, 1256 (Ind. Ct. App. 2018) (quoting Smith v. State, 889 N.E.2d
261, 263 (Ind. 2008)) (“‘The significance of a defendant’s prior criminal history

       will vary ‘based on the gravity, nature and number of prior offenses as they

       relate to the current offense.’”); Heyen v. State, 936 N.E.2d 294, 305 (Ind. Ct.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 16 of 17
Ohio App. 2010) (finding the fact that the defendant “continue[d] to commit the

       same crimes again and again” reflected poorly on his character), trans. denied.


[28]   Moreover, Hendrickson failed to reform his behavior despite numerous

       opportunities to do so. Hendrickson has been placed on probation five times,

       but he has never successfully completed probation. Tr. Vol. 2 at 15. Instead, he

       chose to disregard the law by committing new crimes. Appellant’s Conf. App.

       Vol. 2 at 42-46. Hendrickson’s failure to reform his behavior demonstrates that

       his sentence should not be revised. See Sainvil v. State, 51 N.E.3d 337, 344 (Ind.

       Ct. App. 2016) (holding that a defendant is not entitled to have his sentence

       revised when a trial court has “shown him leniency multiple times, with

       unsuccessful results”), trans. denied. Thus, Hendrickson has failed to present

       evidence portraying his character in a positive light such as evidence of

       substantial virtuous traits or persistent examples of good character. See

       Stephenson, 29 N.E.3d at 122. Accordingly, Hendrickson’s twenty-eight-year

       aggregate sentence is not inappropriate considering his character.


[29]   Affirmed.

       Bradford, C.J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-569 | December 11, 2020   Page 17 of 17